                       IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN RE:      REMINGTON OUTDOOR                      )    Case No. 20-81688-CRJ
            COMPANY, INC., et al                   )    Chapter 11
                                                   )
                                                   )    Joint Administration Requested
            Debtors.                               )


                    MOTION FOR RELIEF FROM AUTOMATIC STAY


       COMES NOW, Creditor, Benjamin & Joann Harris (hereinafter “Movant”), by and
through counsel Elizabeth S. Lynch, and the law firm of Lynch, Sharp & Associates, LLC, and
in support of this Motion for Relief From Automatic Stay states as follows:

       1.      Movant has an action pending against the Debtor in the United States Court of
               Appeals for the Tenth Circuit on appeal from the United States District Court for
               the Western District of Oklahoma, Benjamin & Joann Harris v. Remington Arms
               Company, LLC, District Court Case No.: CJ-2015-6466, Appellate Case No. 19-
               6051.
       2.      The Parties briefed the case on August 9, 20129 and have been waiting on a
               decision to be rendered from the Court of Appeals since that date.
       3.      The filing and prosecution of Movant’s lawsuit is stayed by 11 U.S.C. §362(a).
       3.      Movant requests relief from the automatic stay to allow the appeals court to
               render a decision and pursue any applicable insurance proceeds.
       4.      Movant is not seeking to collect against the Debtor personally or against Debtor’s
               assets.
       5.      Movant requests that any order modifying the stay be effective immediately as
               allowed under Federal Bankruptcy Rule 4001(a)(3).

        WHEREFORE, for the foregoing reasons, Creditor respectfully requests that this Court
enter an Order granting relief from the automatic stay so the Appeals Court can render a decision
in the pending matter and allowing Creditor to pursue any applicable insurance proceeds, that
any order modifying the stay be effective immediately as allowed under Federal Bankruptcy
Rule 4001(a)(3), and for such other and further relief as is just and proper.

Dated: 09/08/2020                              Respectfully submitted,
                                               LYNCH, SHARP & ASSOCIATES, L.L.C.
                                               /s/ Elizabeth S. Lynch
                                               Elizabeth S. Lynch, MO 57502
                                               9229 Ward Parkway, Suite 370
                                               Kansas City, MO 64114
                                               816.217.4776 cell
                                               816.434.6616 office



Case 20-81688-CRJ11         Doc 597 Filed 09/08/20 Entered 09/08/20 14:29:43               Desc
                              Main Document    Page 1 of 2
                                                 816.523.5667 fax
                                                 lynch@lynchsharp.com
                                                 www.lynchsharp.com
                                                 ATTORNEY FOR MOVANT


                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, the foregoing was delivered via e-mail to the
parties of interest listed below that are registered to receive electronic filings on ECF, and regular
first class, postage prepaid to the parties listed below that are not registered to receive electronic
filings on ECF.
                       Hanna Lahr
                       Burr & Forman LLP
                       420 North 20th Street
                       Suite 3400
                       Birmingham, AL 35203
                       205-458-5462
                       Fax : 205-458-5100
                       Email: hlahr@burr.com

                       Derek F Meek
                       Burr & Forman LLP
                       420 North 20th Street
                       Suite 3400
                       Birmingham, AL 35203
                       205 251-3000
                       Fax : 205-458-5100
                       Email: dmeek@burr.com

                       Gary Svirsky
                       Times Square Tower
                       7 Times Square
                       New York, NY 10036
                       212-326-2000
                       Email: gsvirsky@omm.com
                                                               /s/ Elizabeth S. Lynch




Case 20-81688-CRJ11           Doc 597 Filed 09/08/20 Entered 09/08/20 14:29:43                   Desc
                                Main Document    Page 2 of 2
